  Case 1:20-cv-01387-UNA Document 1 Filed 10/15/20 Page 1 of 13 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

ALLSCRIPTS SOFTWARE, LLC,

                              Plaintiff,

       v.                                       Case No.:

CAREPORTMD, LLC F/K/A ER AT
HOME, LLC,                                      DEMAND FOR JURY TRIAL

                              Defendant.


        COMPLAINT FOR FEDERAL TRADEMARK INFRINGEMENT UNDER
         THE LANHAM ACT, FEDERAL FALSE DESIGNATION OF ORIGIN
        AND UNFAIR COMPETITION UNDER THE LANHAM ACT, FEDERAL
         CANCELLATION OF TRADEMARK REGISTRATION UNDER THE
         LANHAM ACT, AND TRADEMARK INFRINGEMENT AND UNFAIR
              COMPETITION UNDER DELAWARE COMMON LAW

       Plaintiff Allscripts Software, LLC (“Allscripts” or “Plaintiff”), by and through its

undersigned attorneys, brings this Complaint against Defendant CarePortMD, LLC formerly

known as ER at Home, LLC (“CarePortMD” or “Defendant”), for trademark infringement, false

designation of origin and unfair competition, and cancellation of trademark registration under the

Lanham Act, 15 U.S.C. §§ 1051 et seq., and trademark infringement and unfair competition under

Delaware common law.

                                           THE PARTIES

       1.      Allscripts is a Delaware limited liability company with a principal place of business

at 222 Merchandise Mart Plaza, Chicago, Illinois 60654.

       2.      Upon information and belief, CarePortMD is a Delaware limited liability company

with a principal place of business at 1 Innovation Way, Suite 400, Newark, Delaware 19711 and

                                                -1-
  Case 1:20-cv-01387-UNA Document 1 Filed 10/15/20 Page 2 of 13 PageID #: 2




was formerly known as ER at Home, LLC.

                                  JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction over Allscripts’ claims pursuant to 15

U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338(a) because these claims arise under the Lanham

Act, 15 U.S.C. §§ 1114, 1125(a), 1064(1) and 1119. In addition, supplemental jurisdiction over

the related state law claims is conferred upon this Court by 28 U.S.C. § 1367(a).

       4.      This Court has personal jurisdiction over CarePortMD because CarePortMD is a

Delaware limited liability company with a principal place of business in Newark, Delaware.

       5.      Venue is proper in this judicial district and Court pursuant to 28 U.S.C. § 1391

because a substantial part of the acts complained of herein occurred in this judicial district and

CarePortMD is subject to personal jurisdiction in this judicial district.

                                    FACTUAL BACKGROUND

                               Allscripts and the CAREPORT Mark

       6.      Allscripts provides software and related services to a variety of healthcare practices

and providers across the globe.

       7.      One of Allscripts’ offerings is the CarePort suite of solutions, which is a software

service that delivers solutions to better coordinate and manage patient transitions for both acute

and post-acute healthcare. True and correct screenshots from Allscripts’ CarePort website,

https://careporthealth.com/, illustrating these services are attached hereto as Exhibit A and

incorporated herein by reference.

       8.      Allscripts is the owner of U.S. Trademark Registration No. 4,429,960 for

CAREPORT directed to “Software as a service (SAAS) services featuring software for facilitating

the transition of patients from hospitals to other healthcare facilities, predicting and identifying

                                                 -2-
  Case 1:20-cv-01387-UNA Document 1 Filed 10/15/20 Page 3 of 13 PageID #: 3




healthcare facility vacancy and availability, matching hospital patients to available healthcare

facilities, and booking beds for patients in healthcare facilities” in Class 42 with a filing date of

December 6, 2012        and a registration date of November 5, 2013 (the “CAREPORT

Registration”). A true and correct copy of the registration certificate for the CAREPORT

Registration is attached hereto as Exhibit B and incorporated herein by reference.

       9.      Allscripts has continuously used the CAREPORT mark since at least as early as

January 1, 2013, in connection with its goods and services, including without limitation the

services set forth in the CAREPORT Registration.

       10.     As a result, the CAREPORT Registration has become incontestable pursuant to 15

U.S.C. § 1065. A copy of (i) the Combined Declaration of Use and Incontestability filed under 35

U.S.C. § 1058 and § 1065 for the registration, and (ii) the U.S. Patent and Trademark Office’s

(“USPTO”) Notice of Acceptance and Acknowledgement of said Combined Declaration are

attached hereto as Exhibit C and incorporated herein by reference.

       11.     Through Allscripts’ long and continuous promotion and use of the CAREPORT

mark nationwide in connection with its healthcare software, and by virtue of the CAREPORT

Registration as set forth above, Allscripts has acquired valuable common law and statutory rights

and extensive goodwill in and to the CAREPORT mark.

                     CarePortMD’s Infringement of the CAREPORT Mark

       12.     Upon information and belief, CarePortMD is a telemedicine and urgent care clinic

company.

       13.     According to CarePortMD’s website, its services include urgent care, video

telemedicine, remote monitoring through mobile application, diabetes prevention, HIV/AIDS

prevention, and hypertension management services.            True and correct screenshots from

                                                 -3-
  Case 1:20-cv-01387-UNA Document 1 Filed 10/15/20 Page 4 of 13 PageID #: 4




CarePortMD’s website, https://www.careportmd.com/, illustrating such services are attached

hereto as Exhibit D and incorporated herein by reference.

       14.       In particular, also according to CarePortMD’s website, it offers its telemedicine

services via a telemedicine-based online platform that connects patients with clinicians nationwide

through the use of smartphones, tablets, laptops, or computers that are connected to the internet.

See Exhibit D.

       15.       Upon information and belief, CarePortMD offers its services at physical retail

locations in Delaware, Pennsylvania, and New York, where the CAREPORTMD mark is used in

connection with CarePortMD’s services. See Exhibit D.

       16.       In or around November 2019, Allscripts became aware of CarePortMD and its use

of the mark CAREPORTMD in connection with its various services, including without limitation

telemedicine services through an online platform.

       17.       Additionally, at or around the same time, Allscripts became aware that CarePortMD

had obtained a federal registration for CAREPORTMD, i.e., U.S. Registration No. 5,562,334 for

the mark CAREPORTMD directed to “Telemedicine services; Urgent medical care centers;

Dispensing of pharmaceuticals; Integrated outpatient health care services; Medical clinic

services” in Class 44 with a filing date of July 20, 2017 and registration date of September 11,

2018 (hereinafter the “CAREPORTMD Registration”).               A true and correct copy of the

registration certificate for the CAREPORTMD Registration is attached hereto as Exhibit E and

incorporated herein by reference.

       18.       The CAREPORT Registration is currently in the name of ER at Home, LLC before

the USPTO; however, upon information and belief, ER at Home, LLC now operates under the

name CarePortMD, LLC.

                                                 -4-
  Case 1:20-cv-01387-UNA Document 1 Filed 10/15/20 Page 5 of 13 PageID #: 5




       19.     According to the CAREPORTMD Registration, CarePortMD first began using the

CAREPORTMD mark in connection with the services set forth in the CAREPORTMD

Registration on July 9, 2018. See Exhibit E.

       20.     CarePortMD’s use of CAREPORTMD in connection with its services is highly

likely to cause confusion with Allscripts’ services provided under the CAREPORT mark, because

CarePortMD’s services are directed to healthcare services, including without limitation

telemedicine services through an online platform, which are similar to or conflict with Allscripts’

healthcare software services, also offered via an online platform.

       21.     CarePortMD also uses the CAREPORTMD mark in the domain name for its

website, i.e., https://www.careportmd.com/ (hereinafter the “CAREPORTMD Domain Name”).

       22.     Allscripts has neither given permission nor licensed CarePortMD the right to use

the CAREPORT mark, or any confusingly similar variant thereof, including without limitation

CAREPORTMD, in connection with goods or services that are similar to those offered by

Allscripts. Accordingly, because CarePortMD’s unauthorized use of CAREPORTMD mark will

likely lead to consumer confusion, that use constitutes trademark infringement.

       23.     CarePortMD’s use of the CAREPORTMD mark has caused, and/or is likely to

cause, confusion, mistake and/or deception amongst actual and potential consumers as to the

source or origin of the goods and/or services to the detriment of Allscripts and its actual and

prospective consumers.

       24.     On December 4, 2019, counsel for Allscripts sent a letter to counsel of record in

the USPTO for the CAREPORTMD Registration (the “Allscripts C&D Letter”) putting

CarePortMD on notice of Allscripts’ rights in and to the CAREPORT mark and requesting the



                                                -5-
  Case 1:20-cv-01387-UNA Document 1 Filed 10/15/20 Page 6 of 13 PageID #: 6




cease and desist of any and all use of the CAREPORTMD mark, transfer of the CAREPORTMD

Domain Name, and abandonment of the CAREPORTMD Registration.

       25.     Allscripts received no response to the Allscripts C&D Letter.

       26.     On December 31, 2019, having not heard from USPTO counsel of record, counsel

for Allscripts sent the Allscripts C&D Letter directly to CarePortMD.

       27.     On January 13, 2020, counsel of record for CarePortMD in the USPTO responded

to the Allscripts C&D Letter and stated that CarePortMD refused to cease its use of the

CAREPORTMD mark.

       28.     Between February 2020 and September 2020, the parties engaged in

communications concerning potential resolution of the matter; however, as of the date of this

Complaint, the parties have been unable to reach an amicable resolution.

       29.     In the interim, Allscripts and its actual and prospective consumers continue to be

harmed by CarePortMD’s ongoing promotion and use of a mark that is confusingly similar to

Allscripts’ CAREPORT mark.

       30.     As of the date of this Complaint, and notwithstanding having been put on actual

and constructive notice of Allscripts’ rights in and to the CAREPORT mark, CarePortMD

continues to use the CAREPORTMD mark in connection with its services, at the very least, via

the CarePortMD website, the CAREPORTMD Domain Name, and at its physical locations.

       31.     CarePortMD advertises and offers, in the same or similar channels of trade, services

that are confusingly similar to and/or compete with those offered by Allscripts using the

CAREPORTMD mark that is confusingly similar to Allscripts’ CAREPORT mark.

       32.     Allscripts is the senior user and has years of priority over CarePortMD in

connection with the use of their respective marks.

                                                -6-
  Case 1:20-cv-01387-UNA Document 1 Filed 10/15/20 Page 7 of 13 PageID #: 7




       33.      Since CarePortMD was notified of Allscripts’ rights in and to the CAREPORT

mark in the Allscripts C&D Letter, CarePortMD’s ongoing and continued promotion and/or

offering of services under the CAREPORTMD mark constitutes knowing, intentional, and willful

infringement.

       34.      Allscripts has been damaged and will continue to be damaged by virtue of

CarePortMD’s ongoing and continued advertising and/or offering and/or providing of services

under the CAREPORTMD mark.

                                           COUNT I
                                    Trademark Infringement
                                      (15 U.S.C. §1114(1))

       35.      Allscripts specifically hereby incorporates by reference the allegations asserted in

each of the preceding paragraphs as if fully set forth herein.

       36.      Allscripts is the owner of the CAREPORT mark and the CAREPORT Registration,

which is valid and subsisting.

       37.      Without the authorization or consent of Allscripts, CarePortMD has used and

continues to use the CAREPORTMD mark, which is confusingly similar to Allscripts’

CAREPORT mark.

       38.      Furthermore, CarePortMD has used and continues to use the CAREPORTMD mark

in connection with the advertising and/or offering of goods and/or services in interstate commerce

that are confusingly similar to Allscripts goods and/or services.

       39.      CarePortMD’s actions have occurred in the face of and notwithstanding Allscripts’

express notice to CarePortMD regarding Allscripts’ prior and superior rights.

       40.      CarePortMD’s unauthorized use of the CAREPORTMD mark, which is

confusingly similar to Allscripts’ CAREPORT mark, and in connection with confusingly similar

                                                 -7-
  Case 1:20-cv-01387-UNA Document 1 Filed 10/15/20 Page 8 of 13 PageID #: 8




goods and/or services to Allscripts goods and/or services, is likely to cause consumer confusion,

mistake, and/or deception in the relevant market(s) as to the source or origin of the goods and/or

services, and/or as to whether CarePortMD is sponsored by/affiliated with, or is otherwise

connected to Allscripts, in violation of Section 32(1) of the Lanham Act, as amended, 15 U.S.C. §

1114(1).

       41.     By using the CAREPORTMD mark, which is confusingly similar to Allscripts’

CAREPORT mark, CarePortMD is depriving Allscripts of its exclusive right to control, use and

otherwise benefit from its registered trademark (along with other marks Allscripts uses at common

law). If permitted to continue, CarePortMD’s actions will nullify Allscripts’ right to exclusive use

of its registered trademark, free from infringement, and will have a substantial and adverse effect

on Allscripts’ existing and projected future interstate business of marketing goods and/or services

identified by Allscripts’ CAREPORT mark or other marks.

       42.     As a result of CarePortMD’s infringing conduct, Allscripts has suffered substantial

damages in an amount to be proven at trial, as well as the continuing loss of the goodwill and

reputation established by Allscripts under its federally registered mark and other marks. This

continuing loss of goodwill cannot be properly calculated, and thus constitutes irreparable harm

and an injury for which Allscripts has no adequate remedy at law. Allscripts will continue to suffer

irreparable harm unless this Court enjoins CarePortMD’s conduct.

       43.     By using, without Allscripts’ authorization, the CAREPORTMD mark, which is

confusingly similar to Allscripts’ CAREPORT mark, in connection with confusingly similar goods

and/or services to Allscripts’ goods and/or services, CarePortMD has intentionally and knowingly

infringed Allscripts’ rights, thus making this an exceptional case under 15 U.S.C. § 1117(a).

                                        COUNT II
                     Unfair Competition and False Designation of Origin
                                                -8-
  Case 1:20-cv-01387-UNA Document 1 Filed 10/15/20 Page 9 of 13 PageID #: 9




                                       (15 U.S.C. §1125(a))

       44.     Allscripts specifically hereby incorporates by reference each of the allegations

asserted in the preceding paragraphs as if fully set forth herein.

       45.     CarePortMD’s unauthorized use of the CAREPORTMD mark, which is

confusingly similar to Allscripts’ CAREPORT mark, and in connection with confusingly similar

goods and/or services to Allscripts goods and/or services, is likely to cause confusion, mistake,

and/or deception among the general public as to the origin of the goods and/or services, or as to

whether CarePortMD is sponsored by, affiliated with, originated from or otherwise connected with

Allscripts, in violation of Section 43(a) of the Lanham Act, as amended, 15 U.S.C. §1125(a).

       46.     As a result of CarePortMD’s infringing conduct, Allscripts has suffered substantial

commercial and other damages in an amount to be proven at trial, as well as the continuing loss of

the goodwill and reputation established by Allscripts in its CAREPORT mark and other marks.

This continuing loss of goodwill cannot be properly calculated and thus constitutes irreparable

harm and an injury for which Allscripts has no adequate remedy at law. Allscripts will continue

to suffer irreparable harm unless this Court enjoins CarePortMD’s conduct.

       47.     By violating 15 U.S.C. §1125(a) through use of the CAREPORTMD mark, which

is confusingly similar to Allscripts’ CAREPORT mark, and in connection with confusingly similar

goods and/or services to Allscripts goods and/or services, CarePortMD has intentionally and

knowingly infringed Allscripts’ rights, thus making this an exceptional case under 15 U.S.C. §

1117(a).

                                           COUNT III
                                   Cancellation of Registration
                                (U.S. Registration No. 5,562,334)
                                 (15 U.S.C. §§ 1064(1) and 1119)

       48.     Allscripts specifically hereby incorporates by reference each of the allegations

                                                  -9-
 Case 1:20-cv-01387-UNA Document 1 Filed 10/15/20 Page 10 of 13 PageID #: 10




asserted in the preceding paragraphs as if fully set forth herein.

       49.     Allscripts is the owner of the CAREPORT mark and the CAREPORT Registration,

which is valid and subsisting.

       50.     Allscripts is the senior user and has priority over CarePortMD with respect to the

CAREPORT mark.

       51.     Without the authorization or consent of Allscripts, CarePortMD has used and

continues to use the CAREPORTMD mark, which is confusingly similar to Allscripts’

CAREPORT mark.

       52.     Additionally, CarePortMD has used and continues to use the CAREPORTMD

mark in connection with the advertising and/or offering of goods and/or services in interstate

commerce that are confusingly similar to Allscripts goods and/or services.          CarePortMD’s

unauthorized use of the CAREPORTMD mark, which is confusingly similar to Allscripts’

CAREPORT mark, and in connection with confusingly similar goods and/or services to Allscripts

goods and/or services, is likely to cause confusion, mistake, and/or deception as to the source or

origin of the goods and/or services, or as to whether CarePortMD is sponsored by, affiliated with,

originated from or otherwise connected with Allscripts.

       53.     Allscripts has suffered and will continue to suffer substantial commercial and other

damages, as well as the continuing loss of the goodwill and reputation established by Allscripts in

its CAREPORT mark and other marks, as a result of CarePortMD’s continued use and registration

of the CAREPORTMD mark, as reflected in the CAREPORTMD Registration, and therefore, the

CAREPORTMD Registration should be cancelled pursuant to 15 U.S.C. § 1064(1).

       54.     Pursuant to the Lanham Act, 15 U.S.C. § 1119, the Court has jurisdiction to order

cancellation of registrations before the USPTO.

                                                 -10-
 Case 1:20-cv-01387-UNA Document 1 Filed 10/15/20 Page 11 of 13 PageID #: 11




                                         COUNT V
                        Trademark Infringement and Unfair Competition
                                  (Delaware Common Law)
       55.     Allscripts specifically hereby incorporates by reference the allegations asserted in

the preceding paragraphs as if fully set forth herein.

       56.     CarePortMD’s unauthorized use of the CAREPORTMD mark, which is

confusingly similar to Allscripts’ CAREPORT mark, and in connection with confusingly similar

goods and/or services to Allscripts goods and/or services, is likely to cause consumer confusion,

mistake, and/or deception in the relevant market(s) as to the origin of the goods and services,

and/or as to whether CarePortMD is sponsored by/affiliated with, or is otherwise connected to

Allscripts, constitutes common law trademark infringement and unfair competition.

       57.     Allscripts has been seriously and irreparably damaged by CarePortMD’s continued

unauthorized use of the CAREPORTMD mark.

       58.     Allscripts possesses no adequate remedy at law to address the damage caused by

CarePortMD’s continued use of the CAREPORTMD mark and/or confusingly similar marks or

designations thereto.


                                       PRAYER FOR RELIEF

       WHEREFORE, Allscripts respectfully requests that this Court:

          i.   Enter an order preliminary and permanently enjoining CarePortMD, and all persons

               acting in concert with them, or purporting to act on their behalf or in active concert

               or in participation therewith, from using the CAREPORTMD mark, the

               CAREPORT mark, and any confusingly similar marks or designations, and from

               continuing its unfair methods of competition and unfair and deceptive acts and

               practices, and requiring CarePortMD to immediately discontinue their current

               infringing practices;


                                                 -11-
 Case 1:20-cv-01387-UNA Document 1 Filed 10/15/20 Page 12 of 13 PageID #: 12




        ii.    Enter judgment in favor of Allscripts on each of the counts asserted herein and

               award Allscripts all damages caused by the acts forming the basis of this Complaint,

               including, without limitation, CarePortMD’s profits and Allscripts’ actual

               damages, as well as Allscripts’ compensatory and restitutionary damages;

        iii.   Award treble damages to Allscripts pursuant to 15 U.S.C. §1117(b) due to

               CarePortMD’s willful, knowing, and intentional infringement of Allscripts’

               CAREPORT mark;

        iv.    Enter an order to the U.S. Patent and Trademark Office to cancel the

               CAREPORTMD Registration (U.S. Reg. No. 5,562,334) pursuant to 15 U.S.C. §§

               1064(1) and 1119 and any other applicable statutes;

         v.    Enter an order requiring CarePortMD to transfer the CAREPORTMD Domain

               Name to Allscripts;

        vi.    Enter an order requiring CarePortMD to pay Allscripts reasonable attorneys’ fees

               and other costs incurred; and

       vii.    Award Allscripts such other and further relief as the Court deems just, proper and

               equitable.


                                       JURY DEMAND

       Allscripts hereby demands a trial by jury on all issues so triable, pursuant to Federal Rule

of Civil Procedure 38 and D. Del. LR 38.1.




                                               -12-
 Case 1:20-cv-01387-UNA Document 1 Filed 10/15/20 Page 13 of 13 PageID #: 13




Dated: October 15, 2020                Respectfully submitted,

 NIXON PEABODY LLP                     YOUNG CONAWAY STARGATT &
 Jason C. Kravitz                      TAYLOR, LLP
 jkravitz@nixonpeabody.com
 Nixon Peabody LLP                      /s/ Robert M. Vrana
 Exchange Place                        James P. Hughes, Jr. (#3102)
 53 State Street                       James L. Higgins (#5021)
 Boston, MA 02109-2835                 Robert M. Vrana (#5666)
 Phone: 617-345-1000                   Rodney Square
 Fax: 617-345-1300                     1000 North King Street
                                       Wilmington, DE 19801
 Daniel J. Burnham                     (302) 571-6600
 dburnham@nixonpeabody.com             jhughes@ycst.com
 Elizabeth Biao                        jhiggins@ycst.com
 ebaio@nixonpeabody.com                rvrana@ycst.com
 Nixon Peabody LLP
 70 West Madison St.
 Suite 3500
 Chicago, IL 60602
 Phone: 312-977-4400
 Fax: 312-977-4405

 Jennette W. Psihoules
 jpsihoules@nixonpeabody.com
 Nixon Peabody LLP
 799 9th Street NW
 Washington, DC 20001-4501
 Tel: (202) 585-8000
 Fax: (202) 585-8080

                                       Attorneys for Plaintiff
                                       Allscripts Software, LLC




                                     -13-
